219 F.3d 669 (D.C. Cir. 2000)
The Keefe Company, Appellantv.Americable International, Inc., Appellee
No. 98-7093
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued January 14, 1999Decided August 15, 2000

Appeal from the United States District Courtfor the District of Columbia(No. 94cv01568)
Griffith L. Green argued the cause for appellant.  With him  on the briefs were Thomas C. Green and Mark D. Hopson.
Robert P. Parker argued the cause for appellee.  With him  on the brief was Gaela K. Gehring-Flores.  Swati Agrawal  entered an appearance.
Before:  Wald1, Silberman and Sentelle, Circuit Judges.
Opinion for the court filed Per Curiam.

Per Curiam:

1
Appellant Keefe Company filed this action  seeking recovery for installment payments arising from a  contract under which appellant allegedly assisted appellee  Americable in the obtaining of contracts for the provision of  cable service to government installations.  The district court  granted summary judgment in favor of the defense on two  theories:  invalidity of the underlying contract, and the running of the statute of limitations.  We have heretofore vacated the decision insofar as it was based on invalidity, and  certified a governing legal question on the statute of limitations theory to the District of Columbia Court of Appeals.That court having ruled on the certified question, we vacate  the judgment of the district court as to a portion of appellant's claims and remand for further proceedings consistent  with this opinion and that of the District of Columbia Court of  Appeals.

Analysis

2
Except insofar as it is necessary to make our application of  the law understandable, we will not rehash the facts underlying this controversy as they are set forth in full in Keefe Co.  v. Americable Int'l, Inc., 169 F.3d 34 (D.C. Cir. 1999).  Taking the evidence as it appeared to the district judge on the  summary judgment motion, Americable breached the agreement between the parties in 1988 by its failure to make both  one-time and monthly installment payments due under the  agreement.  Keefe did not bring this action until 1994.  Americable argued, and the district court held, that the threeyear statute of limitations had run on all of Keefe's claims,  holding that a breach of the contract as a whole had occurred  with the first nonpayment and repudiation by appellee.Keefe argued, both before the district court and on appeal,  that its early claims might be time-barred, but that those that  were due within three years next preceding its filing of this action were still viable.  Everyone agrees that the law of the  District of Columbia governs.  It is well established that we  treat the District of Columbia as a state for purposes of the  Erie Doctrine, Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S. Ct.  817, 82 L.Ed. 1188 (1938);  A.I. Trade Finance, Inc. v. Petra  Int'l Banking Corp., 62 F.3d 1454, 1458 (D.C. Cir. 1995)  (citing Lee v. Flintkote Co., 593 F.2d 1275, 1278-80 (D.C. Cir.  1979)).  We therefore consulted the precedent established by  the highest court of the District of Columbia, that is its Court  of Appeals, but found none on point.  We therefore certified  to the District of Columbia Court of Appeals the governing  question:


3
Under District of Columbia law, and upon the facts described in this opinion, when parties have entered into a contract in which payment is due on the first of each month, calculated as a percentage of the promisor'srevenues from a specific service already rendered by the promissee, does the limitation period begin to run separately on each missed payment, as is generally the case with installment contracts, or, does repudiation or breach of the contract as a whole trigger a single limitations period?


4
Keefe Co. v. Americable Int'l, Inc., 169 F.3d 34, 40 (D.C. Cir.  1999).  On July 13, 2000, the Court of Appeals published an  opinion, Keefe Co. v. Americable Int'l, Inc., 755 A.2d 469 (D.C. 2000), carefully considering the certified question and  determined that the statute of limitations on each of the  payments due under the contract ran separately, and that  therefore, "the statute of limitations does not bar Keefe's  action to recover installment payments that accrued within  three years prior to the filing of the action."  Id. at *9.


5
As we noted above, the controlling question is within the  jurisdiction of the court of the District.  That court has  spoken.  Therefore, we vacate the district court's judgment in  favor of the defendant/appellee, and remand for further proceedings consistent with this opinion and that of the District  of Columbia Court of Appeals.


6
So ordered.



Notes:


1
 Judge Wald was on the original panel but had left the court by  the time this matter was decided and therefore did not participate  in this decision.